Name: Council Regulation (EC) NoÃ 1184/2005 of 18 July 2005 imposing certain specific restrictive measures directed against certain persons impeding the peace process and breaking international law in the conflict in the Darfur region in Sudan
 Type: Regulation
 Subject Matter: international law;  Africa;  criminal law;  international affairs;  civil law;  international security
 Date Published: nan

 23.7.2005 EN Official Journal of the European Union L 193/9 COUNCIL REGULATION (EC) No 1184/2005 of 18 July 2005 imposing certain specific restrictive measures directed against certain persons impeding the peace process and breaking international law in the conflict in the Darfur region in Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60, 301 and 308 thereof, Having regard to Common Position 2005/411/CFSP of 30 May 2005 concerning restrictive measures against Sudan (1), Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2), Whereas: (1) In its Resolution 1591 (2005) of 29 March 2005, the UN Security Council, acting under Chapter VII of the Charter of the United Nations, and deploring strongly that the Government of Sudan and rebel forces and all other armed groups in Darfur have failed to comply with their commitments and the demands of the Security Council, decided to impose certain additional restrictive measures in respect of Sudan. (2) Common Position 2005/411/CFSP provides, inter alia, for implementation of the freezing of funds and economic resources of those persons designated by the competent United Nations Sanctions Committee, who impede the peace process, constitute a threat to stability in Darfur and the region, commit violations of international humanitarian or human rights law or other atrocities, violate the arms embargo or are responsible for certain offensive military flights in and over the Darfur region. These measures fall within the scope of the Treaty and, therefore, in order to avoid any distortion of competition, Community measures are necessary to implement them as far as the Community is concerned. (3) For the purpose of this Regulation, the territory of the Community should be deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day of its publication. (5) The Treaty, in Articles 60 and 301, empowers the Council to take, under certain conditions, measures aimed at the interruption or reduction of payments or movement of capital and of economic relations with regard to third countries. The measures laid down in this Regulation, targeted also at individual persons not directly linked to the government of a third country, are necessary to attain this objective of the Community and Article 308 of the Treaty empowers the Council to take such measures if no other specific powers are provided for in the Treaty, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: 1. Sanctions Committee means the Committee of the Security Council of the United Nations which was established pursuant to paragraph 3 of UN Security Council Resolution 1591 (2005); 2. funds means financial assets and benefits of every kind, including but not limited to: (a) cash, cheques, claims on money, drafts, money orders and other payment instruments; (b) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (c) publicly and privately traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (d) interest, dividends or other income on or value accruing from or generated by assets; (e) credit, right of set-off, guarantees, performance bonds or other financial commitments; (f) letters of credit, bills of lading, bills of sale; (g) documents evidencing an interest in funds or financial resources; (h) any other instrument of export-financing; 3. freezing of funds means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; 4. economic resources means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but can be used to obtain funds, goods or services; 5. freezing of economic resources means preventing their use to obtain funds, goods or services in any way, including, but not limited to, the selling, hiring or mortgaging of them. Article 2 1. All funds and economic resources belonging to, owned or controlled, directly or indirectly, by the natural or legal persons, entities or bodies listed in Annex I shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annex I. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to in paragraphs 1 and 2 shall be prohibited. Article 3 1. By way of derogation from Article 2 the competent authorities of the Member States, as listed in Annex II, may authorise the release of certain frozen funds or economic resources or the making available of certain frozen funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources concerned are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; provided that the Member State concerned has notified this determination to the Sanctions Committee and the Sanctions Committee has not objected within two working days of such notification. 2. By way of derogation from Article 2 the competent authorities of the Member States, as listed in Annex II, may authorise the release of certain frozen funds or economic resources or the making available of certain frozen funds or economic resources, after having determined that the funds or economic resources are necessary for extraordinary expenses, provided that this determination has been notified by the Member State to the Sanctions Committee and that the determination has been approved by that Committee. Article 4 By way of derogation from Article 2, the competent authorities of the Member States as listed in Annex II may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) the funds or economic resources are subject of a judicial, administrative or arbitral lien established prior to 29 March 2005 or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a person, entity or body listed in Annex I; (d) recognising the lien or judgment is not contrary to public policy in the Member State concerned; (e) the lien or judgment has been notified by the Member State to the Sanctions Committee. Article 5 1. Article 2(2) shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to this Regulation, provided that any such interest, other earnings and payments are frozen in accordance with Article 2(1). 2. Article 2(2) shall not prevent the crediting of the frozen accounts by financial or credit institutions that receive funds transferred by third parties to the account of the person, entity or body listed in Annex I, provided that any such additions to such accounts will also be frozen. The financial or credit institutions shall inform the competent authorities about such transactions without delay. Article 6 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy and to the provisions of Article 284 of the Treaty, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 2, to the competent authorities of the Member States listed in Annex II where they are resident or located, and shall transmit such information, directly or through these competent authorities, to the Commission; (b) cooperate with the competent authorities listed in Annex II in any verification of this information. 2. Any additional information directly received by the Commission shall be made available to the competent authorities of the Member State concerned. 3. Any information provided or received in accordance with paragraphs 1 and 2 shall be used only for the purposes for which it was provided or received. Article 7 The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person, entity or body implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen as result of negligence. Article 8 The Commission and Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 9 1. The Commission shall be empowered to: (a) amend Annex I on the basis of determinations made by the Sanctions Committee; and (b) amend Annex II on the basis of information supplied by Member States. 2. Without prejudice to the rights and obligations of the Member States under the Charter of the United Nations, the Commission shall maintain all necessary contacts with the Sanctions Committee for the purpose of the effective implementation of this Regulation. Article 10 Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. Member States shall notify those rules to the Commission without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 11 This Regulation shall apply (a) within the territory of the Community, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Community who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body doing business within the Community. Article 12 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2005 For the Council The President J. STRAW (1) OJ L 139, 2.6.2005, p. 25. (2) Opinion delivered on 23 June 2005 (not yet published in the Official Journal). ANNEX I List of natural and legal persons, entities or bodies referred to in Article 2 (Annex to be completed subject to designation by the Committee of the Security Council established pursuant to paragraph 3 of UN Security Council Resolution 1591 (2005)) ANNEX II List of competent authorities referred to in Articles 3, 4, 5, 6 and 7 BELGIUM Federale Overheidsdienst FinanciÃ «n Thesaurie Kunstlaan 30 B-1040 Brussel Fax: 00 32 2 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be Service Public FÃ ©dÃ ©ral des Finances TrÃ ©sorerie 30 Avenue des Arts B-1040 Bruxelles Fax: 00 32 2 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be CZECH REPUBLIC Ministerstvo financÃ ­ FinanÃ nÃ ­ analytickÃ ½ Ã ºtvar P.O. BOX 675 JindÃ iÃ ¡skÃ ¡ 14 111 21 Praha 1 Tel.: + 420 2 5704 4501 Fax: + 420 2 5704 4502 Ministerstvo zahraniÃ nÃ ­ch vÃ cÃ ­ Odbor spoleÃ nÃ © zahraniÃ nÃ ­ a bezpeÃ nostnÃ ­ politiky EU LoretÃ ¡nskÃ © nÃ ¡m. 5 118 00 Praha 1 Tel.: + 420 2 2418 2987 Fax: + 420 2 2418 4080 DENMARK Erhvervs- og Byggestyrelsen Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn K Tlf. (45) 35 46 62 81 Fax (45) 35 46 62 03 Udenrigsministeriet Asiatisk Plads 2 DK-1448 KÃ ¸benhavn K Tlf. (45) 33 92 00 00 Fax (45) 32 54 05 33 Justitsministeriet Slotholmsgade 10 DK-1216 KÃ ¸benhavn K Tlf. (45) 33 92 33 40 Fax (45) 33 93 35 10 GERMANY Concerning freezing of funds: Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D-80281 MÃ ¼nchen Tel. (49) 89 28 89 38 00 Fax (49) 89 35 01 63 38 00 Concerning technical assistance: Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn Tel. (49) 61 96 908-0 Fax (49) 61 96 908-800 ESTONIA Eesti VÃ ¤lisministeerium Islandi vÃ ¤ljak 1 15049 Tallinn Tel.: + 372 6317 100 Faks: + 372 6317 199 Finantsinspektsioon Sakala 4 15030 Tallinn Tel.: + 372 6680 500 Faks: + 372 6680 501 GREECE A. Freezing of Assets Ministry of Economy and Finance General Directory of Economic Policy Address: 5 Nikis Str. 10 563 Athens  Greece Tel.: + 30 210 3332786 Fax: + 30 210 3332810 Ã . Ã Ã ­Ã Ã ¼Ã µÃ Ã Ã · Ã ºÃ µÃ Ã ±Ã »Ã ±Ã ¯Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¯Ã ºÃ ·Ã  5 10 563 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: + 30 210 3332786 Ã ¦Ã ±Ã ¾: + 30 210 3332810 Ã . Import-Export restrictions Ministry of Economy and Finance General Directorate for Policy Planning and Management Address Kornaroy Str. 10 563 Athens Tel.: + 30 210 3286401-3 Fax: + 30 210 3286404 Ã . Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã ¯ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã /Ã ½Ã Ã ·: Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 Ã ¤.Ã . 10 563 Ã Ã ¸Ã ®Ã ½Ã ±  Ã Ã »Ã »Ã ¬Ã  Ã ¤Ã ·Ã ».: + 30 210 3286401-3 Ã ¦Ã ±Ã ¾: + 30 210 3286404 SPAIN DirecciÃ ³n General del Tesoro y PolÃ ­tica Financiera SubdirecciÃ ³n General de InspecciÃ ³n y Control de Movimientos de Capitales Ministerio de EconomÃ ­a Paseo del Prado, 6 E-28014 Madrid Tel. (34) 912 09 95 11 DirecciÃ ³n General de Comercio e Inversiones SubdirecciÃ ³n General de Inversiones Exteriores Ministerio de Industria, Comercio y Turismo Paseo de la Castellana, 162 E-28046 Madrid Tel. (34) 913 49 39 83 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale du TrÃ ©sor et de la politique Ã ©conomique Service des affaires multilatÃ ©rales et du dÃ ©veloppement Sous-direction Politique commerciale et investissements Service Services, Investissements et PropriÃ ©tÃ © intellectuelle 139, rue du Bercy 75572 Paris Cedex 12 TÃ ©l.: (33) 1 44 87 72 85 TÃ ©lÃ ©copieur: (33) 1 53 18 96 55 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction gÃ ©nÃ ©rale des affaires politiques et de sÃ ©curitÃ © Direction des Nations unies et des organisations internationales Sous-direction des affaires politiques TÃ ©l.: (33) 1 43 17 59 68 TÃ ©lÃ ©copieur (33) 1 43 17 46 91 Service de la politique Ã ©trangÃ ¨re et de sÃ ©curitÃ © commune TÃ ©l.: (33) 1 43 17 45 16 TÃ ©lÃ ©copieur: (33) 1 43 17 45 84 IRELAND United Nations Section Department of Foreign Affairs Iveagh House 79-80 Saint Stephen's Green Dublin 2 Tel.: + 353 1 478 0822 Fax: + 353 1 408 2165 Central Bank and Financial Services Authority of Ireland Financial Markets Department Dame Street Dublin 2 Tel.: + 353 1 671 6666 Fax: + 353 1 679 8882 ITALY Ministero degli Affari Esteri Piazzale della Farnesina, 1 I-00194 Roma D.G.A.S.  Ufficio II Tel. (39) 06 3691 2435 Fax. (39) 06 3691 4534 Ministero dell'Economia e delle Finanze Dipartimento del Tesoro Comitato di Sicurezza Finanziaria Via XX Settembre, 97 I-00187 Roma Tel. (39) 06 4761 3942 Fax. (39) 06 4761 3032 CYPRUS Ministry of Commerce, Industry and Tourism 6 Andrea Araouzou 1421 Nicosia Tel: + 357 22 86 71 00 Fax: + 357 22 31 60 71 Central Bank of Cyprus 80 Kennedy Avenue 1076 Nicosia Tel: + 357 22 71 41 00 Fax: + 357 22 37 81 53 Ministry of Finance (Department of Customs) M. Karaoli 1096 Nicosia Tel: + 357 22 60 11 06 Fax: + 357 22 60 27 41/47 LATVIA Latvijas Republikas ProkuratÃ «ra NoziedzÃ «gi iegÃ «tu lÃ «dzekÃ ¼u legalizÃ cijas novÃ rÃ ¡anas dienests Kalpaka bulvÃ ris 6 RÃ «ga, LV 1801 TÃ lr. Nr. (371) 70144431 Fakss: (371) 7044804 E-pasts: gen@lrp.gov.lv Latvijas Republikas Ãrlietu ministrija BrÃ «vÃ «bas iela 36 RÃ «ga, LV 1395 TÃ lr. Nr. (371) 7016201 Fakss: (371) 7828121 E-pasts: mfa.cha@mfa.gov.lv LITHUANIA Security Policy Department Ministry of Foreign Affairs of the Republic of Lithuania J. Tumo-VaiÃ ¾ganto 2 LT-01511 Vilnius Lithuania Tel. (370-5) 236 25 16 Faks. (370-5) 236 30 90 LUXEMBOURG MinistÃ ¨re des Affaires Ã ©trangÃ ¨res et de lImmigration Direction des Relations Ã ©conomiques internationales 5, rue Notre-Dame L-2240 Luxembourg TÃ ©l.: (352) 478 2346 Fax: (352) 22 20 48 MinistÃ ¨re des Finances 3, rue de la CongrÃ ©gation L-1352 Luxembourg TÃ ©l.: (352) 478 2712 Fax: (352) 47 52 41 HUNGARY Hungarian National Police Headquarters Teve u. 4 6. H-1139 Budapest Hungary Tel./fax: + 36-1-443-5554 OrszÃ ¡gos RendÃ rfÃ kapitÃ ¡nysÃ ¡g 1139 Budapest, Teve u. 4 6. MagyarorszÃ ¡g Tel./fax: + 36-1-443-5554 Ministry of Finance JÃ ³zsef nÃ ¡dor tÃ ©r. 2 4. H-1051 Budapest Hungary Postbox: 1369 Pf.: 481 Tel.: + 36-1-318-2066, + 36-1-327-2100 Fax: + 36-1-318-2570, + 36-1-327-2749 PÃ ©nzÃ ¼gyminisztÃ ©rium 1051 Budapest, JÃ ³zsef nÃ ¡dor tÃ ©r. 2 4. MagyarorszÃ ¡g PostafiÃ ³k: 1369 Pf.: 481 Tel.: + 36-1-318-2066, + 36-1-327-2100 Fax: + 36-1-318-2570, + 36-1-327-2749 Ministry of Economic Affairs and Transport (in view of Article 4) Hungarian Trade Licencing Office Margit krt.85. H-1024 Budapest Hungary Postbox: 1537 Pf.: 345 Tel.: + 36-1-336-7327 GazdasÃ ¡gi Ã ©s KÃ ¶zlekedÃ ©si MinisztÃ ©rium  Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt.85. H-1024 Budapest MagyarorszÃ ¡g PostafiÃ ³k: 1537 Pf.: 345 Tel.: + 36-1-336-7327 MALTA Bord ta' Sorveljanza dwar is-Sanzjonijiet Ministeru ta' l-Affarijiet Barranin Palazzo Parisio Triq il-Merkanti Valletta CMR 02 Tel.: + 356 21 24 28 53 Fax: + 356 21 25 15 20 NETHERLANDS De minister van FinanciÃ «n De Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 NL-2500 EE Den Haag Tel.: 070-342 8997 Fax: 070-342 7984 AUSTRIA Oesterreichische Nationalbank Otto Wagner Platz 3 A-1090 Wien Tel. (+ 43-1) 404 20-0 Fax (+ 43-1) 404 20-7399 POLAND Main authority: Ministry of Finance General Inspector of Financial Information (GIFF) ul. Ã wiÃtokrzyska 12 00-916 Warsaw Poland Tel. (+ 48 22) 694 59 70 Fax. (+ 48 22) 694 54 50 Coordinating authority: Ministry of Foreign Affairs Department of Law and Treaties Al. J. Ch. Szucha 23 00-580 Warsaw Poland Tel. (+ 48 22) 523 94 27 or 93 48 Fax. (+ 48 22) 523 83 29 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo do Rilvas P-1350-179 Lisboa Tel. (351) 21 394 67 02 Fax (351) 21 394 60 73 MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique n.o 1, C, 2.o P-1100 Lisboa Tel. (351) 21 882 3390/8 Fax (351) 21 882 3399 SLOVENIA Ministry of Foreign Affairs PreÃ ¡ernova 25 SI-1000 Ljubljana Tel.: 00386 1 4782000 Faks: 00386 1 4782341 Ministry of the Economy Kotnikova 5 SI-1000 Ljubljana Tel.: 00386 1 4783311 Faks: 00386 1 4331031 Ministry of Defence Kardeljeva pl. 25 SI-1000 Ljubljana Tel.: 00386 1 4712211 Faks: 00386 1 4318164 SLOVAKIA Ministerstvo financiÃ ­ Slovenskej republiky Ã tefanoviÃ ova 5 P.O. BOX 82 817 82 Bratislava Tel.: 00421/2/5958 1111 Fax: 00421/2/5249 8042 Ministerstvo zahraniÃ nÃ ½ch vecÃ ­ Slovenskej republiky HlbokÃ ¡ cesta 2 83336 Bratislava Tel: 00421/2/5978 1111 Fax: 00421/2/5978 3649 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FIN-00161 Helsinki/Helsingfors P./Tfn (358-9) 16 00 5 Faksi/Fax (358-9) 16 05 57 07 SWEDEN Articles 3 and 4: FÃ ¶rsÃ ¤kringskassan 103 51 Stockholm Tfn (46-8) 786 90 00 Fax (46-8) 411 27 89 Articles 5 and 6: Finansinspektionen Box 6750 113 85 Stockholm Tfn (46-8) 787 80 00 Fax (46-8) 24 13 35 UNITED KINGDOM HM Treasury Financial Systems and International Standards 1, Horse Guards Road London SW1A 2HQ United Kingdom Tel. + 44 (0) 20 7270 5977 Fax. + 44 (0) 20 7270 5430 Bank of England Financial Sanctions Unit Threadneedle Street London EC2R 8AH United Kingdom Tel. + 44 (0) 20 7601 4768 Fax. + 44 (0) 20 7601 4309 EUROPEAN COMMUNITY European Commission DG External Relations Directorate A: Common Foreign and Security Policy (CFSP) and European Security and Defence Policy (ESDP): Commission Coordination and contribution Unit A 2: Legal and institutional matters, CFSP Joint Actions, Sanctions, Kimberley Process Tel. (32-2) 295 55 85 Fax (32-2) 296 75 63